Citation Nr: 1413982	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for eczema, skin rash, and hair loss, due to stress.

3.  Entitlement to service connection for residuals of animal bite.

4.  Entitlement to service connection for allergies, sinus pressure, congestion, body aches, throat irritation, and broken nose.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for left ear pain.

7.  Entitlement to service connection for stuttering speech therapy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1989 to June 2009. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for stuttering is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of her appeal for service connection for fibromyalgia, service connection for eczema, skin rash, and hair loss, due to stress, and service connection for residuals of animal bite was requested.

2.  The competent and credible evidence shows that the Veteran has current allergic rhinitis that was incurred in service.

3.  An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record. 

4.  The Veteran has a current DSM-IV diagnosis of PTSD.

5.  Currently diagnosed PTSD is related to a verified in-service stressor.

6.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran does not have a currently disability manifested by left ear pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant (or his or her authorized representative) for service connection for fibromyalgia, service connection for eczema, skin rash, and hair loss, due to stress, and service connection for residuals of animal bite have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for left ear pain have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran underwent VA psychiatric examinations in August 2010 and April 2011 to ascertain the nature and etiology of her psychological disorder, to include PTSD.  The Veteran was also afforded a VA examination in September 2013 with regard to her claim for allergic rhinitis, and a VA examination in June 2009 with regard to her complaints of left ear pain.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The August 2010, April 2011, September 2013, and June 2009 VA examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with regard to those claims has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran was also afforded a December 2011 VA psychiatric examination to determine whether her pre-existing stuttering condition was aggravated by service.  As will be discussed in the remand portion of this decision, the December 2011 VA psychiatric examination was not adequate, and a new examination is required.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

With regard to her claim for left ear pain, the Veteran does not have a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Service Connection for Fibromyalgia, Eczema, Skin Rash, and Hair Loss, Due to Stress, and Residuals of Animal Bite

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2013 Board hearing, the appellant, through her authorized representative, withdrew the appeal for service connection for fibromyalgia, service connection for eczema, skin rash, and hair loss, due to stress, and service connection for residuals of animal bite and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.




Service Connection for Allergies, Sinus Pressure, Congestion, Body Aches, Throat Irritation, and Broken Nose

The Veteran contends that currently diagnosed allergic rhinitis was incurred in service.  She stated in the December 2013 hearing that she currently experiences pain, irritation, and drainage of mucus in her nose.

A December 1991 service treatment record shows treatment for sinus tenderness, nasal drainage, and coughing.  The Veteran endorsed hay fever on a December 2004 report of medical history.  A December 2008 report of medical assessment conducted prior to separation from service shows that the Veteran has allergies and mild hay fever.  

A September 2013 VA outpatient treatment record shows that the Veteran had nose pain, allergies, and congestion.  The diagnosis was allergic rhinitis.  

After a full review of the record and resolving any doubt in the Veteran's favor, the Board concludes that service connection for allergic rhinitis is warranted.  The Board finds that the Veteran's assertions of the onset and treatment of her symptoms in service is credible, and is corroborated by service treatment records.  Additionally, the Board finds competent and credible the Veteran's assertions in the December 2013 Board hearing that she continues to experience allergic rhinitis, which she treats with an over-the-counter medication.  See Layno, 6 Vet. App. 465, 470.  Therefore, service connection for allergic rhinitis is warranted.

To the extent that the Veteran seeks service connection for a broken nose, the Board acknowledges a May 1993 service treatment record showing that the Veteran was treated for a broken nose following an assault by her boyfriend.  However, the evidence of record does not show that the Veteran currently experiences any residuals of a broken nose that are not included in the grant of service connection for allergic rhinitis.  Furthermore, the RO granted service connection for temporomadibular joint disease (TMJ) and tension headaches in a March 2010 rating decision; both conditions were claimed by the Veteran to be residuals of the May 1993 assault by her boyfriend.  
Service Connection for PTSD

The Veteran contends that she has PTSD as a result of military sexual trauma.  Specifically, she asserts that was raped by an acquaintance in September 1989, during her active duty service.  

The Board finds that the evidence is at least in equipoise on the question of whether an in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.  An October 1989 service treatment record shows that the Veteran went to the hospital complaining of genital warts.  She reported that the condition was a result of a sexual assault that had occurred a few days prior.  The Veteran is currently service-connected for genital warts.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the claimed sexual assault in service has been corroborated by service treatment records and credible lay and medical testimony.

The Board finds that the Veteran has a current DSM-IV diagnosis of PTSD, provided by a VA psychiatrist in August 2010.  The Veteran was afforded an April 2011 VA mental disorders examination with a clinical psychologist.  The VA psychologist diagnosed mood disorder not otherwise specified.  An August 2010 VA mental health treatment record, signed by a VA psychiatrist, shows that the Veteran was diagnosed with PTSD as a result of a military sexual trauma.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that she has a current DSM-IV diagnosis of PTSD.

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed PTSD is related to military sexual trauma.  The August 2010 VA psychiatrist noted that the Veteran's PTSD was a result of her 1989 rape.  Similarly, the April 2011 psychologist opined that the rape "could qualify" as a traumatic stressor under the DSM-IV criteria.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Left Ear Pain

The Veteran contends that she has left ear pain as a result of service.  In the December 2013 Board hearing, she testified that she recently received a diagnosis of vertigo, and asserted that vertigo was caused by her ear pain.  

As a preliminary matter, the Board notes that the RO denied service connection for head dizziness, also claimed as vertigo, in a January 2014 rating decision.  That decision is not yet final.  Thus, although the Veteran has asserted that her left ear pain is related to vertigo, only the issue of service connection for left ear pain has been certified to the Board.  

The Board finds that the Veteran does not have a current disability manifested by left ear pain.  The Veteran was provided a June 2009 VA audiology examination.  Normal hearing was demonstrated, and no complaints or diagnoses of ear pain or other ear trouble were noted.  The Veteran was also provided a June 2009 VA general medical examination with regard to her complaints of left ear pain.  Physical examination revealed normal external auditory canals and tympanic membranes.  The VA examiner opined that any left ear pain that the Veteran may experience is at least as likely as not caused by service-connected TMJ, which affects the left side.  The otoscopic examination was unremarkable, and no evidence of ear pathology was present.  Thus, the VA examiner determined that the left ear pain was referred pain.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  VA outpatient treatment records dating from July 2009 to November 2013 do not show complaints or diagnoses of ear pain or other ear trouble.  

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As noted, the evidence of record does not indicate that the Veteran has a currently diagnosed disability manifested by left ear pain.  

The Board acknowledges the Veteran's assertion that she has left ear pain as a result of her active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms such as pain, as a lay person, she lacks the medical training and expertise to provide a complex medical opinion such as diagnosing any underlying medical condition that might cause pain.  See Layno, 6 Vet. App. 465, Jandreau, supra.  Therefore, the Veteran's assertion that she has left ear pain is insufficient to establish a diagnosis for service connection purposes. 

Because the evidence does not support the finding that the Veteran has a current disability with regard to her claim for left ear pain, the criteria for service connection have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left ear pain, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal of service connection for fibromyalgia is dismissed. 

The appeal of service connection for eczema, skin rash, and hair loss, due to stress is dismissed.

The appeal of service connection for residuals of animal bite is dismissed.

Service connection for allergic rhinitis is granted.

Service connection for PTSD is granted.

Service connection for left ear pain is denied.


REMAND

The Veteran contends that she had a stuttering condition as a child, which resolved with speech therapy.  She further contends that stressful work and personal conditions in service caused her stuttering condition to return.  A stuttering condition is noted on the Veteran's November 1988 report of medical examination on entrance into active duty service.

The Veteran was afforded a December 2011 VA psychology examination to assist in determining whether her stuttering was aggravated by her service; however, the VA examiner did not address the question of aggravation.  Therefore, the December 2011 VA examination is inadequate and another VA examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of her stuttering condition.  The examiner should be requested to: 

a.  Determine whether there is a current diagnosis of stuttering, and;

b.  Render an opinion regarding whether a current disability manifested by stuttering clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, her service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the stuttering was aggravated by service thereby resulting in a superimposed speech disability.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.).  

The examiner should specifically reconcile the opinion with a January 1999 speech pathology clinic record showing that the Veteran sought treatment for stuttering, an August 2003 service treatment record showing that the Veteran complained of stress at work and was "stuttering until relaxed," and a February 2004 service treatment record showing that the Veteran sought help for stuttering during phone conversations, and noting that the Veteran's childhood speech disorder had been resolved. 

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


